REGAN, Judge.
The plaintiffs, Board of Trustees of the Firemen’s Pension and Relief Fund of the City of New Orelans, filed this petition and a rule for mandamus against the City of New Orleans, the Council of the City of New Orleans, and its members, John J. *770Petre, Maurice A. Landrieu, Henry B. Curtis, Eddie Sapir, Clarence O. Dupuy, James A. Moreau, and Philip C. Ciaccio, endeavoring to compel them to appropriate the sum of $66,577.46 in order to pay a 2% cost of living increase in pension funds to retired firemen for the period of July 1, 1967, through December 31, 1967, in conformity with the provisions of an amendment to La.R.S. 33:2117.
The defendants answered and pleaded the exceptions of no right or cause of action, prematurity and lack of capacity to ■sue. They then admitted that the 2% cost of living increase was to be effective as of January 1, 1968, but they denied its effectiveness between the dates of July 1, 1967, and December 31, 1967, and they concede that they have refused to appropriate funds for that period.
Judgment was rendered overruling the exceptions and a writ of mandamus was issued ordering the defendants to appropriate the sum of $66,577.46 for payment of increased benefits for the period between July 1, 1967, through December 31, 1967, subject to a credit for any deaths which may have occurred during that period.
From that judgment, the defendants have prosecuted this appeal.
This case was consolidated with Board of Trustees of Firemen’s Pension and Relief Fund of City of New Orleans v. City of New Orleans, La.App., 217 So.2d 766. That suit was filed subsequent to the present suit for the purpose of joining as parties plaintiff individual firemen in order to cure the defendants’ exception of lack of capacity of the Board to sue, and the issues are identical with those of the present suit.
For the reasons assigned therein, the judgment of the lower court ordering the defendants to appropriate the sum of $66,-577.46 for the period between July 1, 1967, through December 31, 1967, is hereby affirmed.
Affirmed.